Citation Nr: 0904996	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 
1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the RO 
that, in pertinent part, denied entitlement to TDIU benefits.  
The Veteran timely appealed.

In March 2006, the Veteran testified during a hearing before 
the undersigned at the RO.  In November 2007, the Board 
remanded the matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

The Veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities.  

Duty to Notify 

38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the Veteran that, to substantiate a claim, 
the Veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

Duty to Assist

The Veteran and his representative claim that the Veteran did 
not receive timely notification of the examination scheduled 
for January 16, 2008, for which he failed to appear.  In a 
February 2008 report of contact, the Veteran claimed that he 
received the notice of the examination after it had been 
scheduled to take place.  There is no record in the claims 
folder of the notice to the Veteran of the examination.  
Under the circumstances, it is the judgment of the Board that 
the Veteran should be given another opportunity to report for 
a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice, 
in compliance with the requirements set 
forth in Vazquez-Flores, supra. 
Specifically, the notice should advise 
the Veteran that to substantiate his 
claim for TDIU benefits, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or an 
increase in severity of the pertinent 
disabilities, and the effect that the 
worsening has on his employment and daily 
life.

In addition, the RO or AMC should provide 
examples of the types of medical and lay 
evidence that the Veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disabilities.

2.  Arrange for the Veteran to undergo 
appropriate VA examination(s) to obtain 
an opinion as to the impact of the 
service-connected disabilities on the 
Veteran's ability to work.  The Veteran's 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
examiner(s) designated to examine the 
Veteran, and the examination report 
should note review of the file.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
tinea corporis and tinea pedis; cervical 
spine disorder; cervical neuropathy; 
history of incision and drainage of the 
left index finger secondary to 
tenosynovitis; and disfigurement due to 
bone loss and partial loss of function of 
the right foot (claimed as right small 
toe), preclude employment consistent with 
the Veteran's education and occupational 
experience (one year of college and 
retail experience).  The examiner(s) 
should set forth a rationale for the 
conclusions reached. 

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




